        Case
         Case1:18-cv-01736-SAG
              1:18-cv-01736-SAG Document
                                 Document52-5
                                          53 Filed
                                              Filed08/18/20
                                                    08/17/20 Page
                                                              Page11ofof22



                              IN THE U.S. DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

Michael Pooner                              *

On behalf of himself and                    *
Others similarly situated
                                            *
       Plaintiff
                                            *
v.                                                         Case No. 1:18-cv-01736-SAG
                                            *
Mariner Finance, LLC, et al.
                                            *
      Defendants
____________________________________/

                                            ORDER

       Pending before the Court is the Parties’ Joint Motion for Approval of FLSA Settlement

Agreement (“Joint Motion”). After careful consideration and review of the Parties’ Joint Motion

and the Settlement Agreement and Full and Final Release of Claims (“Settlement Agreement”), it

is hereby:

       ORDERED, that the Settlement Agreement is APPROVED as a fair and reasonable

resolution of the parties’ Fair Labor Standards Act (“FLSA”) dispute;

       FURTHER ORDERED, that the Parties’ Joint Motion is GRANTED;

       FURTHER ORDERED, Plaintiff shall promptly advise the Court after payment has been

received and the funds have fully and unconditionally cleared;

       FURTHER ORDERED, that provided the Defendants make payment under the

Settlement Agreement and Full and Final Release of Claims, Plaintiff’s claims shall be

DISMISSED with prejudice; and that the Clerk of the Court will CLOSE this case.
        Case
         Case1:18-cv-01736-SAG
              1:18-cv-01736-SAG Document
                                 Document52-5
                                          53 Filed
                                              Filed08/18/20
                                                    08/17/20 Page
                                                              Page22ofof22


        August 18, 2020
Date:                                       __________________________________
                                            Hon. Stephanie A. Gallagher
                                            U.S. District Judge
                                            United States District Court for the District
                                            of Maryland

Serve All counsel (via ECF)




                                        2
